FILE COPY



                                       BILL OF COSTS

         TEXAS COURT OF APPEALS, EIGHTH DISTRICT, AT EL PASO

                                      No. 08-19-00080-CV

                                     George L. Mortensen

                                                   v.

                            Daniel Villegas and Elvia L. Ramirez

              (No. 2010-P00681 IN PROBATE COURT NO 1 OF EL PASO COUNTY)


Type of Fee             Charges             Paid                    By
MOTION FEE                         $10.00   PAID                    GEORGE L. MORTENSEN
MOTION FEE                         $10.00   E-PAID                  ELVIA RAMIREZ
SUPP. CLERK'S RECORD                $0.00   UNKNOWN
MOTION FEE                         $10.00   E-PAID                  ELVIA RAMIREZ
SUPP. REPORTER'S REC.              $50.00   UNKNOWN                 GEORGE L. MORTENSEN
MOTION FEE                         $10.00   PAID                    GEORGE MORTENSEN
MOTION FEE                         $10.00   PAID                    GEORGE L. MORTENSEN
REPORTER'S RECORD                 $108.00   UNKNOWN
MOTION FEE                         $10.00   PAID                    GEORGE L. MORTENSEN
CLERK'S RECORD                      $0.00   UNKNOWN                 N/A
FILING                            $205.00   PAID                    GEORGE L. MORTENSEN

       Balance of costs owing to the Eighth Court of Appeals, El Paso, Texas: 0.00

     Court costs in this cause shall be paid as per the Judgment issued by this Court.

           I, ELIZABETH G. FLORES, CLERK OF THE EIGHTH COURT OF APPEALS OF
    THE STATE OF TEXAS, do hereby certify that the above and foregoing is a true and
    correct copy of the cost bill of THE COURT OF APPEALS FOR THE EIGHTH
    DISTRICT OF TEXAS, showing the charges and payments, in the above numbered and
    styled cause, as the same appears of record in this office.

                                              IN TESTIMONY WHEREOF, witness my hand
                                              and the Seal of the COURT OF APPEALS for
                                              the Eighth District of Texas, this April 26, 2021.


                                              Elizabeth G. Flores, Clerk